t c memo united_states tax_court timothy r becherer petitioner and lesley louise becherer intervenor v commissioner of internal revenue respondent docket no filed date timothy r becherer pro_se ric d hulshoff for respondent memorandum opinion vasquez judge respondent determined that petitioner did not qualify for relief from joint_and_several_liability pursuant to sec_6015 c or f the issue for decision i sec_1 unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure whether petitioner is entitled to relief from joint_and_several income_tax_liability for pursuant to sec_6015 c or f background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in los angeles california petitioner and lesley louise becherer ms becherer married on date and divorced on date petitioner and ms becherer filed a joint income_tax return for in the notice_of_deficiency for respondent determined that petitioner and ms becherer had five items of unreported income the five items consisted of income from four employers and a distribution from the city of clearwater the distribution from the city of clearwater was attributable to petitioner the income received from one employer cenex services was attributable to petitioner the income received from the remaining three employers ttc illinois trader publications and pennysaver was attributable to ms becherer respondent determined a deficiency of dollar_figure in petitioner’s and ms becherer’s federal_income_tax liability apart from the at trial respondent orally moved that intervenor be dismissed for lack of prosecution that motion is denied by the court claim by petitioner under sec_6015 respondent’s determinations contained in the notice_of_deficiency are not in dispute petitioner knew of ms becherer’s employment with the three employers petitioner occasionally assisted ms becherer in performing her employment duties for trader publications and pennysaver when the federal_income_tax return was prepared petitioner was a sophomore or junior in college and ms becherer held a high school general equivalency diploma petitioner had an opportunity to review the federal_income_tax return before the return was filed petitioner currently holds a degree in communications from the university of miami and is employed as a video editor for e-entertainment network discussion in general spouses filing joint federal_income_tax returns are jointly and severally liable for all taxes due sec_6013 under certain circumstances however sec_6015 provides relief from this general_rule except as otherwise provided in sec_6015 petitioner bears the burden_of_proof petitioner does not contend that sec_7491 is applicable to this case nor is there evidence that the examination commenced after date also we note that some documents in the record indicate that the examination began prior to date rule a 118_tc_106 affd 353_f3d_1181 10th cir i relief under sec_6015 to qualify for relief from joint_and_several_liability under sec_6015 a taxpayer must establish a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election the requirements of sec_6015 are stated in the conjunctive accordingly a failure to meet any one of them is sufficient for us to find that petitioner does not qualify for relief pursuant to sec_6015 119_tc_306 respondent contends that petitioner failed to meet the requirements of subparagraphs b c and d respondent concedes that petitioner meets the requirements of subparagraphs a and e for the sake of completeness we shall discuss the application of b b c and d see jonson v commissioner supra pincite a sec_6015 attributable to one spouse sec_6015 mandates that the understatement_of_tax be attributable to erroneous items of the nonrequesting spouse five items were omitted from the return and petitioner concedes that two of the items the distribution from the city of clearwater and the income received from cenex services are solely attributable to him therefore petitioner cannot qualify for sec_6015 relief for the two items b sec_6015 know or reason to know the requirement in sec_6015 the no-knowledge-of-the-understatement requirement is virtually identical to the requirement of former sec_6013 therefore cases interpreting former sec_6013 remain instructive to our analysis jonson v commissioner supra pincite 114_tc_276 venue for appeal of our decision would be to the u s court_of_appeals for the ninth circuit in omission_of_income cases under former sec_6013 this court and the u s court_of_appeals for the ninth circuit have held that a spouse seeking relief knows of an understatement_of_tax if he or she knows or has reason to know of the transaction that gave rise to the understatement see 897_f2d_441 9th cir affg tcmemo_1987_522 115_tc_183 affd 282_f3d_326 5th cir braden v commissioner tcmemo_2001_69 accordingly in such circumstances innocent spouse relief is denied petitioner knew of ms becherer’s employment with ttc illinois trader publications and pennysaver ms becherer’s income from these employers was not included on the federal_income_tax return we conclude that petitioner had reason to know of ms becherer’s understatement of income therefore petitioner does not satisfy the requirement of sec_6015 c sec_6015 inequitable to hold liable the requirement in sec_6015 that it be inequitable to hold the requesting spouse liable for an understatement on a joint_return is virtually identical to the requirement of former sec_6013 therefore cases interpreting former sec_6013 remain instructive to our analysis butler v commissioner supra pincite whether it is inequitable to hold a spouse liable for a deficiency is determined taking into account all the facts and circumstances sec_6015 the most often cited material factors to be considered are whether there has been a significant benefit to the spouse claiming relief and whether the failure to report the correct_tax liability on the joint_return results from concealment overreaching or any other wrongdoing on the part of the other spouse alt v commissioner supra pincite jonson v commissioner t c pincite no such untoward circumstances are present in this case there was no concealment on ms becherer’s part ms becherer never hid her employment from petitioner and in fact petitioner helped ms becherer perform some of her employment duties petitioner had the opportunity to review the federal_income_tax return before it was filed a purpose of sec_6015 relief is to protect one spouse from the overreaching or dishonesty of the other 826_f2d_470 6th cir affg 86_tc_228 the understatement_of_tax in this case is attributable to an omission_of_income from the employment activities of petitioner’s former spouse petitioner had knowledge of ms becherer’s employment activities under these circumstances we perceive no inequity in holding petitioner and ms becherer to joint_and_several_liability 992_f2d_1132 11th cir affg 94_tc_126 57_tc_732 we conclude that holding petitioner liable for the deficiencies in tax for is not inequitable under sec_6015 accordingly petitioner is not entitled to relief pursuant to sec_6015 ii relief under sec_6015 sec_6015 allows a taxpayer who is eligible and so elects to limit his or her liability to the portion of a deficiency that is properly allocable to the taxpayer as provided in sec_6015 sec_6015 under sec_6015 generally any item that gives rise to a deficiency on a joint_return shall be allocated to the individuals filing the return in the same manner as it would have been allocated if the individuals had filed separate returns for the taxable_year we consider whether petitioner’s claim for relief is precluded by the actual knowledge provisions of sec_6015 relief under sec_6015 is not available if the commissioner proves by a preponderance_of_the_evidence that petitioner had actual knowledge of any item giving rise to a deficiency 116_tc_189 the knowledge standard for purposes of sec_6015 is an actual and clear awareness as opposed to reason to know of the existence of an item which gives rise to the deficiency or portion thereof cheshire v commissioner t c pincite in omitted income cases the electing spouse must have an actual and clear awareness of the omitted income id pincite n petitioner knew of ms becherer’s employment with ttc illinois trader publications and pennysaver the three items of her income from such employment were omitted from the return petitioner aided ms becherer in performing her employment duties for trader publications and pennysaver petitioner also knew of ms becherer’s employment with ttc illinois petitioner therefore had an actual and clear awareness of the existence of the items that gave rise to the deficiency consequently relief under sec_6015 is unavailable to petitioner iii relief under sec_6015 respondent argues that he did not abuse his discretion in denying petitioner equitable relief under sec_6015 respondent’s denial of relief is reviewed under an abuse_of_discretion standard cheshire v commissioner t c pincite butler v commissioner t c pincite considering the facts and circumstances of this case we held under sec_6015 that it is not inequitable to hold petitioner liable for the deficiencies the language of sec_6015 taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either does not differ significantly from the language of sec_6015 taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement butler v commissioner supra pincite further the equitable factors we consider under sec_6015 are the same equitable factors we consider under sec_6015 as a result we hold that respondent did not abuse his discretion in denying petitioner relief under sec_6015 for the taxable_year on the basis of all the facts and circumstances we conclude that respondent did not abuse his discretion in denying petitioner relief pursuant to sec_6015 additionally the language in both sections is similar to the language in former sec_6013 taking into account all the facts and circumstances it is inequitable to hold the other spouse liable for the deficiency in tax for such taxable_year attributable to such substantial_understatement 114_tc_276 see 292_f3d_800 d c cir subsection f has no statutory antecedent as a stand alone provision but has roots in the equity test of former subparagraph e d carried forward into subparagraph b d affg tcmemo_2000_332 the commissioner has announced a list of factors in revproc_2000_15 sec_4 2000_1_cb_447 that the commissioner will consider in deciding whether to grant equitable relief under sec_6015 the revenue_procedure takes into account factors such as marital status economic hardship and significant benefit in determining whether relief will be granted under sec_6015 revproc_2000_15 sec_4 c b pincite to reflect the foregoing an appropriate order and decision will be entered
